On Application for Rehearing.
Oounsel for defendant has presented on his behalf a very earnest brief which has received our most serious consideration. He feelingly comments on what he declares to have been a most serious wrong to his client committed by the District Judge in informing him that were he requested to charge the jury upon the law of self-defence he would be compelled to charge the jury that the plea of self- defence admitted the killing. He states that “ by reason of this announcement he was forced to desist from requesting the judge to charge on the law of self-defence, as he had intended to do, having prepared a special charge on that subject which he had designed to have asked given; that he was obliged to do so inasmuch as he had been forewarned or warned that a charge on that subject would be supplemented by a declaration from the judge that such a plea admitted the killing, and he was not willing to admit the killing, as he, on the contrary, denied it. He says he exhibited to the judge the special charge he had prepared on that subject and informed him that he would be compelled to not request the same for the reason stated. He says he did not for the same reason claim or discuss the law of self-defence.
The District Judge in his statement of facts, appended to the bill, *206says he showed counsel the opinion in the case of State vs. Watson, 36 An. 148, and counsel made no reply, but in his argument to the jury complained that he was cut off from urging the plea of self-defence, because if he did so the court would charge that that plea admitted the killing, and on this ground he disclaimed the plea of self-defence and urged only that the defendant did not kill the deceased. That as the charge itself would show, the court did not charge on the law of self-defence.
That counsel submitted fifteen special charges: No. 9 was canceled, No. 15 (the special charge on the subject of self-defence) was withdrawn, Nos. 8 and 14 were given and the others refused. That when the charge was finished the court remarked to counsel that it. had given special charges Nos. 8 and 14 and refused the others, and counsel replied he would prepare the bill of exceptions; that the court understood counsel to mean his bill cf exceptions to the refusal of. his remaining eleven special charges and had no intimation that any bill of this kind was reserved until it was presented for signature. The court further said that if counsel had wanted the law of self-defence given without the statement that the plea of self-defence admits the killing, he should have asked for it, and, if not given, have excepted to its refusal. The court says it took no action except to ask the counsel whether he would urge the plea of self-de-fence, and on his answering “ yes,’' the court remarked that the plea of self-defence admits the killing, and handed counsel the case in 36 An. 148.
A close examination of the statement of facts on which defendant relies, and which has been designated by him and also by the District Court and by ourselves as a “ bill of exception,” is only partially such if at all. Counsel declares that he reserved a bill of exceptions; the court says he did not, and that the court had no intimation of such a bill until it was presented for signature. When it was presented for signature does not appear.
In an issue between the court and counsel, whether a bill of exception was reserved or not, and, if reserved, what the exception covered, we have under our unvarying jurisprudence no alternative but to take the statement of the court.
Looking at the “ statement of facts ” relative to the occurrences touching the conversation between counsel and thé judge, we find counsel’s statement to be “ the charge being in writing, it was an*207nexed to the bill as part thereof, and the prisoner reserved his bill of exception to the said charge.” “The accused excepts to the charge for the reason that the same did not contain the law of self-defence.”
What we have stated above constitutes really what counsel claims to have been his exception, the balance of the' document being a recital as to certain circumstances connected with the course pursued by the counsel and the court.
We think that the counsel’s statement that the charge being in writing, the prisoner reserved his bill to said charge, shows that if any exception was taken it was only after the charge was read, and that the objection to the charge was, as delivered, it failed to contain any reference to the law of self-defence. There is no claim made that the court had been asked to charge on that subject and refused to do so; on the contrary, it is expressly stated that a requested charge on the subject of self-defence was waived. If it was waived as a matter of course there could be no exception taken to its not being included in the charge, but counsel says he was improperly forced to waive it. If he was improperly forced to waive it, then such improper forcing him to a waiver should have been itself made the subject of exception, and a bill reserved, but no objection or complaint of that kind was taken. We find no complaint on that score, except, as is inferentially to be drawn frpm the recitals in regard to the real exception.
Counsel acquiesced at the time in the court’s action, instead of objecting to it then, as he should. 'Counsel, in his recitals of fact, says the court heard him tell the jury that he had been forced to not discuss the question of self-defence, because the court had stated to him that if he did so it would inform the jury that the plea of self-defence would admit the killing; saw him abstain from saying anything on that subject to the jury, and said not a word in disclaimer of that being the case and such being the law; that the situation, therefore, was substantially as if the judge had actually given a charge to that effect to the jury, but, if any such impression was conveyed to the jury, counsel must bear in mind that it was the result of his own statement to the jury as to the court’s view on that point — the court itself would certainly have said nothing at all on the subject if not called on to do so. We may be perfectly willing to agree with counsel that a District Judge should never permit himself to hold a conversation out of court with counsel in a case in *208reference to his proposed action therein, or make any suggestion to him in respect to it, and also to fully agree with him that, if counsel should refer to such extra - judicial declarations and declare to the jury that they were controlling him in his line of defence, that the . court should then and there check the counsel and force him to stand upon his own conception of his legal rights, and yet we would be powerless to grant him any relief, unless these matters were brought to us under timely objections brought before us in strict legal form. Grant that the District Judge was silent when he should have stopped counsel in his statement to the jury, how can we notice this with a view of taking action upon it without some objection and exception was taken to his course. There is no bill of exception before us covering this point even now. Counsel says he was compelled by the judge to waive his legal right of discussing his client’s case from the standpoint of self-defence and of having a charge on that subject, but it is precisely in respect to this very matter that the weakness of the case is to be found. He was not compelled to pursue the course he did. When a person has a legal right, it is his privilege and his duty to insist upon its recognition and enforcement, and should this be refused, he should except and reserve a bill. He can not by reason of anything the judge had told him (unless he excepted and reserved a bill to this very statement) refrain from claiming his legal rights, and subsequently on a mere statement of facts (even though agreed by the judge as correct) complain of the inaction or nón-action of the judge.
We do not think that the instrument called a bill of exception is in reality such, except in so far as it excepts to the written charge for the reason that it failed to refer to the law of self-defence. Viewed as a bill of exceptions in reference to that matter, we do not think the exception well taken, because the judge was not asked to charge on that subject and did not refuse. Counsel says on the contrary such a special charge was waived.
We are not authorized in criminal cases to pass upon the issues involved, on ah “ agreed statement of facts ” as to occurrences which took place on the trial, made out after the occurrence had occurred and without exceptions being taken and a bill of exception reserved.
The ease is before us in such shape as to make it impossible for us *209to grant relief, however much we might desire to do so, without breaking down rules of practice. Hard eases have been called the quicksands of the law. They make bad law.
We are constrained to refuse a rehearing.